DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a chair and chair leg mountable coaster assembly combination, a chair that multiple ones of the chairs are stackable, a plate that is curved and substantially tubular shaped defining a slot between the opposed lateral coplanar edges, the plate forms a straight cylinder, the slot receives the bottom end of a chair leg, a distance between the outer edges being size to be greater than the bottom edges of the legs, the plate is being positioned between the leg and the soft substrate, each chair leg is engaged with one of the plates, and the plates being sized such that the inner limits of the plates are separated by a distance permitting stacking of multiple ones of chairs and the overall height comparable to stacked multiple chairs that lack the plates to overcome the prior art.  The prior art references do not disclose the specific relationship between the combination of the chair and chair leg mountable coaster assembly, with the explicit shape of the tubular cylindrical plate with a slot and coplanar edges as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of plates, plates of a myriad of shapes, stackable chairs, stacking chairs with slides that do not increase the stacking height, and protecting chair legs are known to be used in the sliders/gliders for furniture art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W. SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on Monday- Friday (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677